Citation Nr: 0831920	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a previously 
assigned 50 percent rating for the veteran's service-
connected PTSD.  The veteran disagreed with the assigned 
rating and filed a timely appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

Associate with the claims folder is a document from the 
Social Security Administration (SSA) dated in March 2008, 
informing the veteran that he met the criteria for SSA 
disability benefits, effective December 2007.  The document 
was submitted to the RO by the veteran's service 
representative.  The RO did not take any action regarding 
this document.  They did not attempt to obtain SSA records 
regarding this award, nor did they issue a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31 (2007).  
Clearly, there are evidentiary and procedural defects that 
must be resolved prior to adjudication of this claim.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for PTSD since 
November 2007.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's award 
in March 2008 by SSA of disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  After the above development has been 
completed, the veteran should be afforded 
a VA psychiatric examination to 
impairment caused by the PTSD.  The 
claims folder should be made available to 
the psychiatrist or psychologist for 
review before the examination.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
health and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the records, 
examination of the veteran and applying 
sound medical principles, the examiner is 
requested to provide an opinion as to 
which of the following paragraphs best 
describe the impairment caused by the 
PTSD, (a), (b), or (c):

(a)  Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

(b)  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships.

Sustainable reasons and bases are to be 
provided for any opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







